Case 18-24073-LMI Doc 73 Filed 12/06/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

[| Original Plan
[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
(m] Fourth Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: June E. Weathers JOINT DEBTOR: CASE NO.: 18-24073
SS#: xxx-xx- 4808 SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may

be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

[_] Included

[m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section II

[_] Included

(m] Not included

 

 

Nonstandard provisions, set out in Section VII

 

{m] Included

 

[_] Not included

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $182.29 formonths_ 1 to_ll__
2. $422.54 formonths_ 12 to_35_;
3. $477.54 formonths_36 to
B. DEBTOR(S)' ATTORNEY'S FEE: (m) NONE

Til. TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: ["] NONE

 

[|] PRO BONO

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)| Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Habitat Villas HOA

 

Address: c/o So. Fla. Property Arrearage/ Payoff on Petition Date
Memt and Consultants
5600 SW 135 Avenue
Suite 108 Arrears Payment (Cure)

Miami FL 33183-0000

Regular Payment (Maintain)

Regular Payment (Maintain)
Last 4 Digits of
Account No.: NA

Other:

Arrears Payment (Cure)

 

$825.96
$36.36 /month(Months 1 toll )
$16.68 /month(Months 1 toll )
$56.00 ‘month (Months 12 to 36_)
$25.70 ‘month (Months 12 to 36_)

 

 

 

LF-31 (rev. 10/3/17) Page | of 3

 

 
IV.

Case 18-24073-LMI Doc 73 _ Filed 12/06/19 Page2of3

 

 

Debtor(s): June E. Weathers Case number: 18-24073
[m] Real Property Check one below for Real Property:
{m|Principal Residence [_]Escrow is included in the regular payments
[ |Other Real Property {m|The debtor(s) will pay [mjtaxes  [mJinsurance directly

Address of Collateral:
12222 SW 203 Street, Miami, FL 33177

[_] Personal Property/Vehicle

Description of Collateral: Debtor's homestead

 

 

2. Creditor: Habitat for Humanity of Greater Miami

 

 

 

Address: TIAA, FSB Arrearage/ Payoff on Petition Date $8,457.55
Tnckeoailte Ft 33902 Payoff (Including 0% monthly interest) ____ $81.50 _—s /month(Months_1|_ toll )
a Payotf (Including 0% monthly interest) $302.40 /month (Months 12 to 36 )
Last 4 Digits of oo OS
Account No.: 7425
Other: Debtor is paying off mortgage and two forced placed insurance charges and 2018 RE taxes in the Plan.
[m] Real Property Check one below for Real Property:
{m]Principal Residence [_]Escrow is included in the regular payments
[ |Other Real Property {m|The debtor(s) will pay [mjtaxes  [mJinsurance directly

Address of Collateral:
12222 SW 203 Street, Miami, FL 33177

[_] Personal Property/Vehicle

Description of Collateral: Debtor's homestead

 

 

 

 

B. VALUATION OF COLLATERAL: [mg] NONE

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[m) NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[=] NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mf] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [im] NONE
D. OTHER: [m] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $50.00 /month (Months ___ to 36_-)

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mg] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17) Page 2 of 3
Case 18-24073-LMI Doc 73 _ Filed 12/06/19 Page 3of3
Debtor(s): June E. Weathers Case number: 18-24073

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
{m]) NONE

VIL. INCOME TAX RETURNS AND REFUNDS: [“] NONE

[m] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases|

VIII. NON-STANDARD PLAN PROVISIONS [_] NONE
[m=] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The debtor will modify the plan to provide for the distribution of funds recovered from her pending lawsuit which are not exempt
to the unsecured creditors.
[_] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
June E. Weathers Date Date
Carolina A. Lombardi December 6, 2019
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
